DETAILED ACTION
RE: Weinschenk et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's species election with traverse of i) SEQ ID NO:1, ii) non-small cell lung cancer and iii) IL-2 in the reply filed on 7/14/2021 is acknowledged. The traversal is on the ground(s) that a search burden has not been demonstrated. This is not found persuasive. Group i) has 24 sequences. Each sequence is searched in at least eight different sequence databases; the searches for different sequences are not coextensive. For group ii), each cancer requires separate search, and the searches for different cancers are not coextensive. Group iii) list about 25 agents, each agent requires separate search, and the searches for different agents are not coextensive. Therefore, searching all the species together would impose serious search burden.  
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 1-20 are pending. Claim 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2021.
4.	Claims 1-18 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 11/12/2019 and 1/23/2020 have been considered by the examiner.
Specification
6.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
	An example of such an improperly demarcated trademark appearing in the specification is ISCOMATRIX (page 48), Idera (page 49, paragraph 2, line 2), for example.  Appropriate correction is required.  It should be capitalized wherever it appears and be accompanied by the generic terminology, or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g.,[Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  

Claim Objections
7.	Claim 13 is objected to because of the following informalities:  
	Claim 13 is objected to for reciting the term “derivatives”. The term “derivative'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. For example, the specification only discloses one derivative for a modified CpG, which is CpR, Idera (see page 49, paragraph 2). The primary deficiency in the use of this phrase is the absence of an ascertainable meaning for said term. A person of skill in the art cannot ascribe a discrete and identifiable class of molecules to said term.  
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14-17 recite the limitation "the immune response" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-17 depend from claim 1, claim 1 does not mention an immune response.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The limitation “head and neck cancer” in claim 1 introduces new matter to the application. This application is a continuation application of Application No. 15/460,396. The disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP §201.07. The disclosure of a continuation or divisional application cannot include anything which would constitute new matter if inserted in the prior-filed application (see MPEP 201.11).
The specification, drawings and claims of Application No. 15/460,396 as filed failed to provide support for a method of treating a patient having head and neck cancer comprising administering to the patient a population of activated T cells that selectively recognized cells which present a peptide consisting of SEQ ID NO:1. The application as filed only discloses head and neck cancer in the context of MAGEA4 expression (see page 23, paragraph 3, page 24, paragraph 1, page 29, paragraph 1, Fig. 6 and Example 7).  The application as filed does not contemplate a method of treating patients having head and neck cancer.  
Applicant is required to cancel the new matter in the reply to this Office Action. Alternatively, applicant is invited to provide sufficient written support for the “limitation” indicated above.  
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 4, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN105219714A, pub. date: Jan 6, 2016, English translation attached), in view of Saito et al. (Vaccine, 2014, 32:5901-5907), and Jia et al. (Clin Developmental Immun., 2010, Article ID 567594, pages 1-7). 
Li et al. teaches a method of treating a patient having lung cancer, comprising administering to the patient T cells that selectively recognize lung cancer cell which present a MAGE-A4-A2/3 peptide consisting of SEQ ID NO:4 (KVLEHVVRV, the instant SEQ ID NO:1), wherein the T cells are produced by contacting T cells with dendritic cells (DC) that have been loaded with the peptide, the T cells are autologous or allogeneic T cells, the T cells are obtained from peripheral blood mononuclear cells (PBMC), are CD8+ T cells, the peptide is presented by HLA-A2 (also known as HLA-A*02), HLA-A2 together with HLA-A3 cover more than 80% of reported lung cancer cell-specific antigens (page 2, last para, and pages 3-4 of the English translation). Li et al. teaches that the T cells are administered in combination with other T cells that recognize lung cancer cells presenting different peptides (page 1 of the English translation), which meets the limitation of composition. The other T cells broadly read on an adjuvant. 

Saito et al. teaches that MAGE-A4 is expressed in 24% of non-small cell lung cancer but not in normal tissues besides the testis (page 5901, last paragraph), and MAGE-4 elicits spontaneous humoral or cellular immune responses in patients with MAGE-A4 expressing non-small cell lung cancer and head and neck cancer (page 5902, 1st paragraph). 
Jia et al. teaches that peptide P1 (MAGE-A4286-294, KVLEHVVRV, instant SEQ ID NO:1) could elicit peptide-specific CTLs both in vitro from HLA-A*0201-positive PBMCs and in HLA-A*0201/Kb transgenic mice, and the induced CTLs could lyse target cells in an HLA-A*0201-restricted fashion, demonstrating that it is HLA-A*0201-restricted CTL epitopes and could serve as targets for therapeutic antitumoral vaccination (abstract). Jia et al. disclose that MAGE-A4 is expressed in many tumor including lung cancer, non-small cell lung cancer (see page 1, column 2, lines 1-4 and page 6, citation [14]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Li et al. to treat non-small cell lung cancer in view of Saito and Jia. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Li et al. teaches that their method is for treating lung cancer, Saito teaches that MAGE-A4 is expressed in 24% of non-small cell lung cancer but not in normal tissues besides the testis (page 5901, last paragraph), and MAGE-4 elicits spontaneous humoral or cellular immune responses in patients with MAGE-A4 expressing non-small cell lung cancer (page 5902, 1st paragraph), and Jia et al. teaches that peptide P1 (MAGE-A4286-294, KVLEHVVRV, instant SEQ ID NO:1) could elicit peptide-specific CTLs both in vitro ∗0201-positive PBMCs and in vivo, and the induced CTLs could lyse target cells in an HLA-A∗0201-restricted fashion (abstract).
 
14.	Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN105219714A, pub. date: Jan 6, 2016, English translation attached), in view of Saito et al. (Vaccine, 2014, 32:5901-5907), and Jia et al. (Clin Developmental Immun., 2010, Article ID 567594, pages 1-7), further in view of Szabolcs (US 2013/0058909A1, pub. date: 3/7/2013).
	The teachings of Li, Saito and Jia have been set forth above as they apply to claims 1, 2, 4, 7-12 and 14-18.
	Li does not teach that the T cells are obtained from a healthy donor or from tumor infiltrating lymphocytes, and are expanded in the presence of anti-CD3 antibody, anti-CD28 antibody and IL-2. 
	Szabolcs teaches a method of expanding a T cell population comprising contacting the T cell population with IL-7, IL-2, anti-CD3 antibody and anti-CD28 antibody ([0012] and claim 6), wherein the T-cell population can be obtained from tumor-infiltrating lymphocytes ([0030]), PBL of healthy volunteers or cord blood ([0063] and claims 9, 11-14). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to obtain T cells from tumor infiltrating lymphocytes or a heathy subject and further expand T cells before administering the T cells to the patient in view of Szabolcs. One of ordinary skill in the art would have been motivated to do so with a reasonable .

15.	Claims 1, 2, 4 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN105219714A, pub. date: Jan 6, 2016, English translation attached), in view of Saito et al. (Vaccine, 2014, 32:5901-5907), and Jia et al. (Clin Developmental Immun., 2010, Article ID 567594, pages 1-7), further in view of Tran et al. (WO2016/053339A1, pub. date: 4/7/2016, filing date: 10/2/2014).
The teachings of Li, Saito and Jia have been set forth above as they apply to claims 1, 2, 4, 7-12 and 14-18.
	Li does not teach administration of adjuvant IL-2. Li does not teach activating T cells with macrophages (as antigen presenting cells) that express the peptide.
Tran et al. teaches a method of treating cancer in a patient comprising administering to the patient tumor infiltrated lymphocytes in combination with IL-2 ([0070], [0071] and [0108]). Tran et al. teaches that IL-2 is used to enhance T-cell proliferation and function ([0108]). Tran et al. teaches activating T cells with antigen presenting cells, wherein the antigen presenting cells may be dendritic cells or macrophages (claim 1, para [0035]).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to use macrophages as antigen presenting cells to activate T cell in view of Tran. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Tran et al. teaches activating T cells with antigen presenting cells, wherein the antigen presenting cells may be dendritic cells or macrophages (claim 1, para [0035]). Moreover, the substitution of one known element (macrophages) for another (dendritic cells) would have yielded predictable results to one of ordinary skill in the art at the time of invention.

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/           Primary Examiner, Art Unit 1643